Exhibit 10.32

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

 

COMMERCIAL SUPPLY AND
PROCESS VALIDATION AGREEMENT

 

THIS COMMERCIAL SUPPLY AGREEMENT (the “Agreement”) is entered into as of this
6th day of December, 1999 by and between TRANSKARYOTIC THERAPIES, INC.,(“TKT”),
a Delaware corporation having an address at 195 Albany Street, Cambridge, MA
02139, and CHESAPEAKE BIOLOGICAL LABORATORIES, INC., a Maryland corporation
having an address at 1111 South Paca Street, Baltimore, MD 21230 (“CBL”), with
respect to the following:

 

RECITALS

 

A.            TKT is a development-stage biotechnology company active in the
research and development of drug products.

 

B.                                     CBL is in the business of formulating,
sterile filling, and packaging liquid injectable drug products and medical
devices.

 

C.                                     TKT and CBL desire to enter into this
Agreement in order to establish the terms and conditions under which CBL will
formulate, fill, and package Product for clinical trial and consistency batches
for FDA approval and, following FDA approval of CBL as a formulation,
fill-finish site for the Product, for commercial sale.

 

D.                                    Both parties contemplate that additional
TKT products may be included under this Agreement, as amendments, by mutual
written consent of the parties.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

All references to particular Exhibits and Sections shall mean the Exhibits to,
and Sections of, this Agreement, unless otherwise specified.  For the purposes
of this Agreement and the Exhibits hereto, the following words and phrases shall
have the following meanings:

 

1

--------------------------------------------------------------------------------


 

1.01        “Active Ingredient” shall mean active pharmaceutical ingredient
(API) of alpha-Galactosidase A as described in Exhibit A.

 

1.02        “Affiliate” shall mean any corporation, firm, partnership or other
entity, whether de jure or de facto, which directly or indirectly owns, is owned
by or is under common ownership with a party to this Agreement to the extent of
at least fifty percent (50%) of the equity having the power to vote on or direct
the affairs of the entity and any person, firm, partnership, corporation or
other entity actually controlled by, controlling or under common control of a
party to this Agreement.

 

1.03        “Agreement” shall mean this Commercial Supply Agreement.

 

1.04        “Batch or Lot” shall mean a single run of Product processed by a
single execution of the instructions specified in the Batch Production and
Control Record within the meaning of 21 CFR part 210.3(b)(2) and/or within the
meaning of 21 CFR part 600.3(x), or its successor as in effect from time to
time.

 

1.05        “Batch Production and Control Record” or “Batch Record” shall mean
the set of detailed processing instructions which are to be followed by CBL to
process one batch of Product within the meaning of 21 CFR part 211.188, or its
successor as in effect from time to time.

 

1.06        “FDA” shall mean the United States Food and Drug Administration.

 

1.07        “Formulated Bulk” shall mean formulated Active Ingredient as
described in Exhibit A.

 

1.08        “Good Manufacturing Practices” or the letters “GMP” or “cGMP” shall
mean the writings of the Code of Federal Regulations, Part 21, Section 210 and
Section 211, or other sections so designated by the title “Good Manufacturing
Practices” promulgated under the Federal Food, Drug and Cosmetic Act, as in
effect from time to time.

 

1.09        “Master Production and Control Record” or “Master Batch Record”
shall mean a written description of the procedure to be followed for processing
a batch of Product including but not limited to a complete list of all active
and inactive ingredients, components, weights and measures, descriptions of drug
product containers, closures, packaging materials, and labeling and complete
specifications for each, within the meaning of 21 CFR part 211.186, or its
successor as in effect from time to time.

 

1.10        “Materials” shall mean all inactive ingredients, vials, stoppers,
seals, labels, inserts, folding cartons and/or shipping cartons as are otherwise
necessary to be utilized in the Processing and to meet the Specifications, but
excluding Active Ingredient.

 

1.11        “Processing” shall mean processing Product in accordance with the
Master Batch Record for the Product.  “Processed” and “Process” shall have
comparable meanings.

 

1.12        “Product(s)” shall mean the liquid product(s) covered by this
Agreement and processed as contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

1.13        “Project Summary” shall mean those documents attached to this
Agreement as Exhibit A, which provide specific details about the Product to be
processed for TKT by CBL.

 

1.14        “Specifications” shall mean the acceptance criteria for the Product
as set forth in the Master Batch Record.

 

1.15        “USP” shall mean the United States Pharmacopeia, Vol.  23, or any
subsequent addition thereof.

 

ARTICLE II

SUPPLY AND PROCESSING OF MATERIALS

 

2.01        Processing.  Subject to the terms and conditions of this Agreement,
CBL agrees that it shall formulate, fill, and package the Product at its Camden
parenteral filling facility in Baltimore, MD validated in accordance with FDA
regulations, and shall process the Product in accordance with cGMP’s, including
without limitation adherence to appropriate quality assurance and quality
control practices.  CBL will permit TKT to review all written internal CBL
quality assurance and quality control practices.  If TKT requests a change in
CBL’s practices and the parties agree that such a change is appropriate to
comply with FDA regulations then CBL will act in good faith to implement the
requested change.  CBL further agrees that it will use reasonable and customary
efforts to comply with regulations of foreign authorities applicable to the
processing of Product by CBL.  The product cannot be processed at another
facility without the written authorization of TKT.

 

2.02        Master Production Record.  Subject to the terms and conditions of
this Agreement, CBL agrees to process the Product in accordance with a Master
Production and Control Record approved in writing by TKT.  CBL further agrees
that any substantive changes to the Master Production and Control Record and the
process must receive written approval of TKT prior to implementation, provided,
however, that any approvals to be delivered by TKT shall not be unreasonably
withheld and the parties shall cooperate and act reasonably and in good faith in
connection with their respective activities under this Section.  CBL will permit
TKT to review all information in Master Production Records pertaining to
individual product lots as well as, raw material test results and the results of
environmental monitoring prior to product release by CBL but after CBL’s
completion of its internal review of the batch record.  CBL will release the
batch record within [**] of receiving TKT’s comments and proposed changes.

 

2.03        TKT Supplied Materials.  TKT, at its expense, shall deliver
sufficient quantities of Active Ingredient, any Material, or production
equipment indicated on Exhibit A hereto as to be provided by TKT, to CBL’s plant
at Baltimore, Maryland prior to the scheduled date of Processing as indicated in
Exhibit A, unless otherwise agreed to by CBL.  All such items supplied by TKT
for purposes hereof shall meet the applicable specifications therefor as set
forth on Exhibit A and the Master Production Record.  All items so delivered
shall remain the property of TKT.

 

2.04        CBL Supplied Materials.  CBL will be responsible for supplying
sufficient quantities of any Materials indicated on Exhibit A hereto as provided
by CBL, insofar as required to permit CBL to complete the Processing and
delivery of Product in accordance with

 

3

--------------------------------------------------------------------------------


 

the terms hereof.  All such items purchased by CBL for purposes hereof shall
meet the applicable Specifications therefor as set forth on Exhibit A and the
Master Production and Control Record.

 

2.05        Labeling Specifications.  TKT shall be responsible for furnishing to
CBL appropriate specifications, reasonably acceptable to CBL, for the labeling
and packaging (including package inserts) to be used on or in connection with
the Processing of Product which is to bear TKT labels or other identification,
and any necessary artwork and engineering drawings related thereto.  Insofar as
required of CBL pursuant to Exhibit A hereto, CBL will label and package Product
in accordance with such specifications.  CBL shall not affix any other labeling
to the Product, except with the prior written approval of TKT.

 

2.06        Stability Testing.  TKT shall be responsible for all requisite
stability testing of the Product.

 

ARTICLE III

PROCESS VALIDATION

 

3.01        Process Validation.  An outline for validation of the formulation,
filling, and packaging of the Product at CBL’s facilities is attached hereto as
Exhibit B.  In accepting its obligations under the terms of this Agreement,
developing the cost in Exhibit C, and the event and time schedule in Exhibit D,
CBL has relied upon the accuracy, completeness, and correctness of the data and
information provided by TKT and the understanding that the Product can be
processed in a stable form in accordance with typical and standard
pharmaceutical production practices.  CBL will proceed with reasonable
promptness to perform its obligations hereunder, but the parties acknowledge
that such process validation is a demanding effort and unanticipated events
beyond the control of the parties may change the event and time schedule; and,
thus, the completion date of CBL’s performance hereunder cannot be predicted
with any meaningful degree of certainty.  CBL agrees to allow TKT to approve
product related validation protocols prior to execution by CBL.

 

3.02        CBL Responsibilities.  CBL shall provide reasonable assistance to
TKT in its efforts to obtain and maintain all necessary regulatory approvals and
permits relating to the production of Product at CBL facilities.  Accordingly,
insofar as relating to Product and CBL’s processing thereof, CBL shall permit
TKT or its designees typical and customary access to CBL’s facility, other than
the filling, and packaging areas, during the formulation and filling of Product
and, upon reasonable notice and during reasonable business hours and so long as
TKT does not interfere with CBL’s day to day operations (i) to inspect CBL’s
processing facilities, (ii) to review manufacturing and quality control records
relative to production by CBL of the Product, prior to the disposition of the
Product (iii) to audit CBL’s production efforts in respect of Product for
compliance with FDA requirements, (iv) to review CBL’s facility master file, any
correspondence, reports, or other documents from CBL to the FDA, or to any
applicable foreign regulatory authority, or from the FDA, or from any applicable
foreign regulatory authority, to CBL, related to the Product and/or the facility
as it effects the Product, (v) to approve all Product related variances which
occur during manufacture or storage of the Product, including approval of label
text after receipt of labels and prior to application, and (vi) CBL will inform
TKT as quickly as possible regarding facility related variances and will permit
TKT onsite access to all

 

4

--------------------------------------------------------------------------------


 

facility related variances and information for review and those which in CBL’s
judgement may affect the Product will be reviewed with TKT prior to
implementation of corrective action.

 

3.03        TKT Responsibilities.  TKT will be responsible for obtaining all
Federal and International regulatory approvals or permits necessary for the
production, processing, distribution, use, and sale of the Product. 
Additionally, TKT will be responsible for all other regulatory requirements
which are not specifically assigned to CBL in the Project Summary, including the
payment of any FDA user fees or other fees associated with the review and
approval to market the Product imposed by any regulatory agency.  TKT agrees to
supply CBL with any documents, information, and/or data specified as TKT
responsibility in the Project Summary in a timely manner so as not to impede
CBL’s ability to comply with its obligations hereunder.

 

ARTICLE IV

ORDERS, PRICE, & TERMS OF PAYMENT

 

4.01        Purchase Orders.  Unless otherwise specified, TKT shall submit a
purchase order to CBL at least [**] prior to the requested delivery date for the
Product set forth in such purchase order.  CBL shall accept such purchase orders
from TKT and shall notify TKT of the processing date.  CBL must receive from TKT
any Active Ingredient and Materials to be supplied by TKT for use in Processing
at least [**] prior to the processing date.

 

4.02        Forecast.  TKT shall provide CBL in writing with rolling [**]
non-binding, good faith forecasts of TKT’s annual requirements for Product, in
quarterly periods.  Such forecasting shall be updated in writing quarterly.

 

4.03        Cancellation and Rescheduling.  TKT may cancel or postpone a
purchase order for Product in accordance with CBL’s Cancellation and
Postponement Policy as set forth in Exhibit E.

 

4.04        Price.  The price to be paid by TKT to CBL during the term of this
Agreement for any projects or validations, and each Batch of Product, shall be
as specified in Exhibit C.  All prices are FOB CBL’s facility in Baltimore,
Maryland.  Payment of all FDA fees specific to the Product will be the
responsibility of TKT.  CBL’s price does not include any other testing, studies,
Product specific validations not presently required, or other activities, which
TKT may deem necessary but which are not required of CBL by this Agreement.

 

4.05        Invoices.  The invoice for the total amount shall be payable by TKT
to CBL within [**] days of the date of invoice, date of shipment or date of
issuance of the Certificate of Conformance referred to in Section 5.03,
whichever is latest; provided that if TKT requests or causes CBL to hold a Batch
of Product for more than [**] days, TKT will be invoiced and the [**] day
payment terms would commence on the invoice date.

 

ARTICLE V

SHIPMENTS, INSPECTION, & ACCEPTANCE

 

5.01        Shipments.  CBL shall ship or caused to be shipped at TKT’s expense
the Product to TKT to such destination(s) as designated by TKT except that CBL
shall not be required to

 

5

--------------------------------------------------------------------------------


 

ship Product to any clinical trial site.  CBL’s delivery of Product to a common
carrier or licensed trucker approved by TKT shall constitute delivery to TKT,
and TKT shall bear all risk of loss, delay or damage in transit.  CBL agrees to
provide reasonable support to assist TKT to pursue any claims it may have
against carriers.

 

5.02        Inventory in Quarantine.  TKT may request in writing that CBL ship
Product from CBL’s inventory in quarantine, prior to the issuance by CBL’s
Quality Assurance Department of the appropriate release; however, TKT agrees not
to introduce any of the Product into interstate commerce until the receipt of
proper quality control release by CBL applicable to the Product.  Such a request
will result in an invoice being sent as of the shipping date and commencement
upon invoice delivery of the [**] day payment terms.  TKT shall indemnify and
hold CBL harmless from any and all losses, damages, claims, or costs, including
reasonable attorney’s fees, which CBL may suffer or incur as a result of and
arising out of the shipment or use of the Product prior to its release by CBL’s
Quality Assurance Department.

 

5.03        Certificate of Conformance.  Upon completion of filling, inspection,
packaging, and quality assurance review, CBL shall promptly provide TKT a
Certificate of Conformance for each Batch of Product shipped, certifying that
the Product has met all Specifications set forth in this Agreement.

 

5.04        Inspection.  TKT shall inspect all shipments of Product received
from CBL for proper labeling, packaging and count within [**]days of actual
receipt of shipment at its designated receiving facility.  However, any such
inspection shall not relieve CBL of its obligation and warranties under this
Agreement.  If any portion of the Product received fails to conform with any
applicable Specification, TKT may, subject to the terms of Section 5.05 hereof,
reject the same within [**] days of the latter date of actual receipt of (i) the
Product; or (ii) a Certificate of Conformance.

 

5.05        Rejection.  In any case where TKT expects to reject or otherwise
make a claim against CBL with respect to damaged or otherwise nonconforming
Product, TKT shall notify CBL of such expected rejection and CBL shall be
offered a reasonable opportunity to offer proof or evidence as to why such
Product should not be rejected and to inspect and/or test such Product.  In the
event of any dispute as to whether the Product may be rightfully rejected by
TKT, such Product shall be tested for conformance with the applicable
Specifications by an independent testing organization mutually acceptable to
both parties which analysis shall be binding on TKT and CBL solely for the
purpose of determining whether such Product may be rightfully rejected or not. 
TKT shall not under any circumstances dispose of any Product claimed by TKT or
determined by independent testing organization to be damaged or nonconforming,
without CBL’s prior written consent.  All or part of any shipment of Product
determined to have been rightfully rejected by TKT shall be held by TKT for
disposition by CBL, at CBL’s expense.

 

ARTICLE VI

REPRESENTATIONS & WARRANTIES

 

6.01        Warranties by CBL.  CBL warrants that all Product delivered to TKT
(or shipped to a third party at the direction of TKT) under this Agreement shall
at the time of

 

6

--------------------------------------------------------------------------------


 

delivery, be free of defects in material and workmanship; meet the
Specifications (except in the case of Product delivered in quarantine pursuant
to Section 5.02, in which case upon release from quarantine); and have been
processed and maintained in conformance with cGMPs and other applicable FDA
regulations.

 

6.02        Warranties by TKT.  TKT warrants that its storage, labeling
(including, without limitation any labeling, packaging and insert specifications
supplied by TKT pursuant to or as contemplated by Section 2.05 hereof),
distribution, use, and sale of Product complies and will comply with all
applicable Federal, state and local laws, rules and regulations and will be
undertaken in a safe and responsible manner.  If the Product is intended for
distribution, use, and/or sale outside of the United States, TKT further
warrants that all necessary US export licenses are in place or will be in place
at the time of export and that the export, distribution and/or sale comply with
all laws, rules and regulations of the country where the Product will be used. 
TKT represents and warrants to CBL that TKT is not aware that Product, or the
processing or distribution thereof, will violate the intellectual property
rights of any third party, and that TKT is not engaged in the theft or misuse of
any third party’s trade secret information regarding the processing or use or
distribution of Product, nor does TKT have notice of any claim of a third party
regarding any such theft or misuse.

 

6.03        Limitation on Warranties.  The warranties set forth in this Article
VI are expressly stated and in lieu of and exclude, and the parties do expressly
disclaim, all other warranties expressed or implied, arising by operation of law
or otherwise, including, on the part of CBL, any implied warranties of fitness
for a particular purpose and any representation or warranty as to the
suitability or efficacy of Product.

 

ARTICLE VII

INDEMNITY, LIMITATION ON LIABILITY, & RECALLS

 

7.01        Indemnification by CBL.  CBL shall defend, indemnify, and hold TKT
harmless from and against any and all claims, liability, damage, loss, cost and
expenses (including reasonable attorney’s fees) arising from any third party
claims made or brought, or any proceedings of any sort initiated against TKT
which (i) arise out of CBL’s breach of any obligations or warranty, or
negligence by CBL under this Agreement, or arise out of or are based upon any
claim of violation by CBL of any patent, trade secret or other intellectual
property rights of any person or entity, subject, however, in each case to the
limitations set forth in Section 7.05 below.

 

7.02        Indemnification by TKT.  TKT will defend, indemnify, and hold CBL
harmless from and against any and all claims, liability, damage, loss, cost and
expenses (including reasonable attorney’s fees) resulting from any third party
claims made or brought against, or proceedings of any sort initiated against CBL
which (i) arise out of TKT’s breach of any obligation, warranty or negligence by
TKT under this Agreement, (ii) arise out of the promotion, distribution, sale or
use by TKT or any third party of Product, including without limitation any
product liability claim (except to the extent CBL is at fault or has failed to
deliver or supply Product in accordance with the Specifications), or (iii) arise
out of any or are based upon any claim of violation by TKT of any, patent, trade
secret or other intellectual property rights of any person or entity, subject,
however, in each case to the limitation set forth in Section 7.05 below.

 

7

--------------------------------------------------------------------------------


 

7.03        Conditions.  Each party’s indemnity obligations (the “Indemnifying
Party”) under Sections 7.01 and 7.02 are conditioned upon the other party (the
“Indemnified Party”) promptly notifying the Indemnifying Party of any such claim
or proceeding in writing, tendering to the Indemnifying Party the opportunity to
defend or settle such a claim or proceeding at its expense and cooperating with
the Indemnifying Party (at the expense of the Indemnifying Party) in defending
or settling any such claim or proceeding.  The indemnifying party should not
enter into any settlement which imposes liability on the indemnified party
without the indemnified party’s prior written consent not unreasonably withheld.

 

7.04        Recall.  Subject to the limitations set forth in Section 7.05 below,
CBL agrees to indemnify TKT against the reasonable and necessary actual costs of
managing and controlling any recall of Product, provided that such recall is
attributable to a breach by CBL of any of the warranties provided herein, that
CBL is given an adequate opportunity to participate in any and all discussions
with the FDA or otherwise concerning the proposed recall and unless otherwise
specified by the FDA, the manner and method of a voluntary recall shall have
been reasonably approved by CBL.  CBL shall not be obligated under this Section
7.04 to indemnify TKT if the recall is due to misbranding of the Product by TKT
or is due to any other act or omission of TKT or any other third party not
controlled by CBL.

 

7.05        Limitation on Liability.  Anything herein to the contrary
notwithstanding:

 

(i)            Neither party hereto shall be liable to the other, or the
successors or permitted assigns of the other, or any other person, for any loss
of profits, loss of business or interruption of business, or for any indirect,
incidental, special or consequential damages, costs, losses or expenses,
suffered or incurred under this Agreement or otherwise, even if advised of the
possibility of such loss; and

 

(ii)           CBL’s liability for the replacement or for the cost or value of
any Active Ingredient, Materials, or production equipment supplied to CBL
hereunder by TKT, including but not limited to any Active Ingredient, Materials,
or production equipment lost or damaged or incorporated into any single rejected
or nonconforming Batch of Product, shall be limited to the actual value thereof,
up to the extent of CBL’s insurance coverage for property of others which has a
dollar value of $2.0 (two) million dollars in the aggregate.  TKT will be
responsible to prove value of any claimed loss to CBL’s insurance carrier for
losses covered by CBL’s insurance policy.  The parties hereto agree that the
limitation on liability provided for under the terms of this Section 7.05,
excludes product liability claims and is an integral part of the agreement of
the parties as evidenced by this Agreement and that the parties are entering
into this Agreement in reliance upon the terms and provisions of this Section
7.05, and that, but for such terms and provisions, the parties would not be
entering into this Agreement.

 

(iii)          Promptly, following the execution of this Agreement, CBL shall
furnish to TKT a certificate of insurance signed by an authorized representative
of CBL’s underwriter evidencing the insurance coverage required by this
Agreement and providing for at least [**] prior written notice to TKT of any
cancellation, termination, material change or reduction of such insurance
coverage.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VIII

REGULATORY

 

8.01        TKT Responsibilities.  TKT will be responsible for obtaining and
maintaining all necessary regulatory approvals for the distribution and sale of
Product.  Additionally, TKT will be responsible for all other regulatory
requirements which are not specifically assigned to CBL in this Agreement,
including the payment of any FDA user fees or other fees associated with the
review and approval to market the Product imposed by any regulatory agency.  TKT
will be responsible for maintaining claim files and for submitting appropriate
reports to the FDA and other similar foreign regulatory agencies.  TKT will be
further responsible for promptly notifying CBL of all communications from the
FDA or other regulatory agencies, which may impact or change the production
and/or testing of the Product as performed by CBL.  TKT will notify CBL of any
consumer complaints concerning Product, which might reasonably be attributed to
CBL’s obligations and warrants, within seven (7) days of receipt by TKT of any
such complaints.  All such information disclosed to CBL shall be considered
confidential information under Section 9 below.

 

8.02        CBL Responsibility.  So long and insofar as necessary to permit it
to perform its obligation hereunder, CBL shall maintain its Annual Registration
of Drug Establishment (form FDA 2656e) and its Annual Registration of Device
Establishment (form FDA 2891a) granted by the FDA updated and in good order and
will make the license and copies of all related documents available to TKT and
its designees for inspection, upon reasonable request.  CBL shall file and
maintain a facility Master File as required by the FDA and maintain Product
complaint files pursuant to applicable federal regulations as covered by CBL’s
Standard Operating Procedure #3075.  CBL will be further responsible for
promptly notifying TKT of all communications from the FDA or other regulatory
agencies, which may impact or change the production and/or testing of the
Product as performed by CBL.

 

8.03        CBL Assistance with Filing.  CBL will provide to TKT, at no
additional cost, copies, electronic formatted disks, of all documents, in CBL’s
standard format, for the manufacturing and control of Product at CBL’s facility,
in support of TKT’s regulatory filings for approval to market Product.  Any
additional support, beyond the documents above, requested by TKT will be charged
at CBL’s standard labor rates.

 

8.04        Master File.  CBL shall maintain one or more facility master files
at the FDA and agrees to provide TKT with any requisite letters authorizing the
FDA access to CBL’s facility master file in conjunction with regulatory review
of CBL’s production of Product as set forth in this Agreement.

 

ARTICLE IX

CONFIDENTIALITY

 

9.01        Confidentiality.  Each party shall forever maintain in confidence
all information and materials disclosed by the other party and marked as
confidential or which the other party knows or has reason to know are or contain
trade secrets or other proprietary information of the other, including without
limitation the Specifications, Master Batch and Control Record, Batch Production
and Control Record, and other information relating to the Product (all such

 

9

--------------------------------------------------------------------------------


 

information being “Confidential Information”), and shall not use such trade
secrets or proprietary information for any purpose except as permitted by this
Agreement or disclose them to anyone other than those of its employees,
consultants, agents or subcontractors as are necessary in connection with such
party’s activities as contemplated in this Agreement.  Each party shall be
responsible for ensuring compliance with these obligations by such party’s
employees, consultants, agents and subcontractors.  Each party shall take
precautions at least as strong as those which it takes to protect its own most
valuable trade secrets or proprietary information to ensure that its employees,
consultants, agents and subcontractors do not disclose or make any unauthorized
use of trade secrets or proprietary information of the other party.  Each party
shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other’s trade secrets or proprietary information.

 

9.02        Exceptions.  The foregoing restrictions on use and disclosure shall
not apply to any TKT Confidential Information or CBL Confidential Information
that:

 

(i)            was know to the receiving party prior to its disclosure to the
receiving party by the disclosing party as evidenced by written documents
predating the receiving party’s receipt of such Information; or

 

(ii)           is public knowledge at the time of its disclosure to the
receiving party or became public knowledge after its disclosure to the receiving
party through no act or omission or on its behalf; or

 

(iii)          is lawfully disclosed or made available to the receiving party by
a third party having no direct or indirect obligation to the disclosing party to
maintain the confidentiality of such Information; or

 

(iv)          is independently developed by the receiving party without the aid
or benefit of Information disclosed to the receiving party by the disclosing
party.

 

Information may be disclosed by the receiving party pursuant to a subpoena
lawfully issued by a court or governmental agency provided that the receiving
party notifies the disclosing party immediately upon receipt of any such
subpoena.

 

ARTICLE X

TERM AND TERMINATION

 

10.01      Term.  Unless terminated in accordance with the provisions of Section
10.02, the term of this Agreement shall commence on the date hereof and shall
continue until the second (2) yearly anniversary of the date of FDA approval of
CBL as a processor of the Product.  In the event TKT has not received FDA
approval for CBL to process the Product for commercial sale and distribution
prior to December 31, 2000 or has not placed binding purchase orders with CBL
pursuant to the terms hereof, within 180 days following such approval, this
Agreement shall be terminable by CBL upon delivery to TKT by CBL of written
notice of termination.  The term of this Agreement may be extended by mutual
written consent of both parties.

 

10.02      Termination.  This Agreement may be terminated by either party, in
the event that the other party (a) files or has filed against it a petition
under the Bankruptcy Act, makes an

 

10

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors, has a receiver appointed for it or a
substantial part of its assets, or otherwise takes advantage of any statute or
law designed for relief of debtors or (b) fails to perform or otherwise breaches
any of its obligations hereunder, if, following the giving of notice by the
terminating party of its intent to terminate and stating the grounds therefor,
the party receiving such notice shall not have cured the failure or breach
within thirty (30) days.  In no event, however, shall such notice or intention
to terminate be deemed to waive any rights to damages or any other remedy which
the party giving notice of breach may have as a consequence of such failure or
breach.

 

10.03      Obligations and Duties Upon Termination or Expiration.  If this
Agreement expires or is terminated pursuant to Section 10.02, both parties shall
be released from all obligations and duties imposed or assumed hereunder to the
extent so terminated, except as expressly provided to the contrary in this
Agreement.  Upon termination, both parties shall cease any further use of, and
promptly return any, confidential information disclosed to the receiving party
by the other party.  Termination of this Agreement, for whatever reason, shall
not affect the obligation of either party to make any payments for which it is
liable prior to or upon such termination.  Upon termination of this Agreement,
TKT shall purchase from CBL, at CBL’s cost, any Materials purchased for the
Product which CBL has reasonably purchased or ordered (which order cannot be
canceled) based upon TKT’s forecast.  CBL shall immediately ship such materials
to TKT in accordance with TKT’s instructions, provided that TKT has given
reasonable assurance of payment for such items.

 

ARTICLE XI

MISCELLANEOUS

 

11.01      Exclusive Rights.  TKT and its Affiliates will purchase [**]% of
their annual worldwide requirements for the Product exclusively from CBL
pursuant to the terms hereof each year and for so long as this Agreement remains
in effect.  TKT and its Affiliates will be relieved of this obligation in any
year, in the event that failure to purchase [**]% of their annual worldwide
requirements is due to either CBL’s (i) failure to accept a valid purchase
order, (ii) late delivery of Product, or (iii) delivery of Product not meeting
the Specifications.

 

11.02      Independent Contractor.  CBL shall at all times during the term of
this Agreement be an independent contractor, maintaining sole and exclusive
control over its personnel and operation.  It is understood that all work
performed by CBL shall meet specifications set forth in this Agreement, and the
detailed manner and method of doing the same shall be under the control of CBL. 
At no time will either CBL or TKT hold itself out to be the agent, employee,
lessee, sublessee, partner, or joint venturer of the other, and it is further
understood and agreed between the parties that the full and exclusive
relationship between them is that of an independent contractor.  Nothing in this
Agreement shall be construed to create any agency, employment, partnership,
joint venture or similar relationship between the parties other than that of an
independent contractor.  Neither party shall have any right or authority
whatsoever to incur any liability or obligation (express or implied) or
otherwise act in any manner in the name or on the behalf of the other, or to
make any promise, warranty or representation binding on the other.  CBL and TKT
agree not to use or refer to the other without prior written permission, in any
public statements, whether oral or written, related to this Agreement. 
Furthermore, CBL and TKT both agree not to employ or solicit for employment or

 

11

--------------------------------------------------------------------------------


 

as an independent contractor any employee of either party during the term of
this Agreement and for a period of two (2) years thereafter.

 

11.03      Insurance; Liability to Third Persons.  CBL and TKT, each at their
own expense, shall obtain and thereafter maintain workers’ compensation and
comprehensive general liability (bodily injury and property damage) insurance,
with respect to performance under this Agreement.  Each party shall give the
other or its representative immediately notice of any suit or action filed, or
prompt notice of any claim made, against them arising out of the performance of
this Agreement.

 

11.04      Product Liability.  TKT and CBL each agree at its own expense to
maintain Product Liability insurance coverage of at least $2.0 million.  TKT and
CBL will provide a Certificate of Insurance to the other upon request, and such
coverage will remain in effect indefinitely and so long as either party has
product liability exposure for any Product manufactured for TKT.  If such
Product Liability insurance is underwritten on a “claims made” basis, TKT and
CBL agree that any change in underwriters during the term of this Agreement will
require the purchase of “prior acts” coverage to ensure that coverage will be
continuous throughout the term of this Agreement.

 

11.05      Governing Law.  This Agreement shall be construed, and legal
relations between the parties hereto shall be determined, in accordance with the
laws of the State of Maryland applicable to contracts solely executed and wholly
to be performed within the State of Maryland without giving effect to the
principles of conflicts of laws.

 

11.06      Arbitration.  Any controversy or dispute by and between the parties
hereto or any of their Affiliates arising out of this Agreement which is not
resolved in good faith by the parties within sixty (60) days of first becoming
known to both parties, except with respect to resort to remedies of injunction
or other court order, shall be submitted to binding arbitration in accordance
with the Commercial Arbitration Rules then pertaining of the American
Arbitration Association, and judgment upon the award rendered thereby may be
entered in any court having jurisdiction thereof.  The place for arbitration
shall be the city of the company not bringing the request for arbitration.  The
Parties to this contract shall select an arbitrator based on mutual agreement. 
Nothing in this Agreement shall be construed or interpreted as granting the
arbitrators the power to award punitive damages as part of any award rendered
relating to this Agreement or the transactions contemplated hereby.  The costs
and expenses of such arbitration shall be shared equally by the parties.

 

11.07      Notice.  All notices or communication required or permitted to be
given by either party hereunder shall be deemed sufficiently given if mailed by
registered mail or certified mail return receipt requested or sent by overnight
courier return receipt requested, such as Federal Express, to the other party at
its respective address set forth below or to such other address as one party
shall give notice of to the other from time to time hereunder.  Mailed notices
shall be deemed to be received on the third business day following the date of
mailing.  Notices sent by overnight courier shall be deemed received the
following business day.

 

12

--------------------------------------------------------------------------------


 

If to TKT:

Transkaryotic Therapies, Inc.,
195 Albany Street
Cambridge, MA 02139
Attn:  President and CEO
Tel:  617-349-0200
Fax:  617-491-7903

 

 

With a copy to:

Hale and Dorr, LLP
60 State Street
Boston, MA 02109
Attn:  Steven D. Singer
Tel:  617-526-6000
Fax:  617-526-5000

 

 

If to CBL:

Chesapeake Biological Laboratories, Inc.
1111 South Paca Street
Baltimore, MD 21230-2591
Attn:  President
Tel:  410-843-5000
Fax:  410-843-4414

 

11.08      Compliance with All Laws.  In all activities undertaken pursuant to
this Agreement, both CBL and TKT covenant and agree that each will in all
material respects comply with such Federal, state and local laws and statutes,
as may be in effect at the time of performance and all valid rules, regulations
and orders thereof regulating such activities.

 

11.09      Successors and Assigns.  CBL shall not assign this Agreement (or any
schedule hereto) without the prior written consent of TKT, except that CBL shall
be permitted to assign its rights and obligation hereunder with such consent to
(i) one or more of its Affiliates or (ii) the purchaser of all or substantially
all of its assets, through merger, consolidation or otherwise.  TKT may assign
this Agreement upon (x) providing prior written notice to CBL; and (y) causing
the assignee to acknowledge, in writing, that it will be bound by the terms and
conditions of this Agreement.

 

11.10      No Waivers; Severability.  No waiver of any breach of this Agreement
shall constitute a waiver of any other breach of the same or other provision of
this Agreement, and no waiver shall be effective unless made in writing.  Any
provision hereof prohibited by or unenforceable under any applicable law of any
jurisdiction shall as to such jurisdiction be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement.  It is the
desire of the parties hereto that this Agreement be enforced to the maximum
extent permitted by law, and should any provision contained herein be held by
any governmental agency or court of competent jurisdiction to be void, illegal
and unenforceable, the parties shall negotiate in good faith for a substitute
term or provision which carries out the original intent of the parties.  If the
parties cannot reach agreement upon such a substitute term or provision within
sixty (60) days after the original term or provision is held void, illegal or
unenforceable, then the matter shall be settled by binding arbitration in
accordance with Section 11.06.

 

11.11      Entire Agreement; Amendment.  TKT and CBL acknowledge that they have
read this entire Agreement and that this Agreement, including the attached
Exhibits constitutes

 

13

--------------------------------------------------------------------------------


 

the entire understanding and contract between the parties hereto and supersedes
any and all prior or contemporaneous oral or written communications with respect
to the subject matter hereof, all of which communications are merged herein.  It
is expressly understood and agreed that this Agreement shall not be modified,
amended or in any way altered except by an instrument in writing signed by both
of the parties hereto.

 

11.12      Delays or Omissions.  Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any party hereto,
shall impair any such right, power or remedy to such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

11.13      Force Majeure.  If either party fails to fulfill its obligations
hereunder (other than an obligation for the payment of money), when such failure
is due to an act of God, or other circumstances beyond its reasonable control,
including but not limited to fire, flood, civil commotion, riot, war (declared
and undeclared), revolution, action by government including delays in obtaining
governmental approvals or embargoes, then said failure shall be excused for the
duration of such event and for such a time thereafter as is reasonable to enable
the parties to resume performance under this Agreement.

 

11.14      Further Assurances.  Each party shall, at any time, and from to time,
prior to or after the effective date of this Agreement, at reasonable request of
the other party, execute and deliver to the other such instruments and documents
and shall take such actions as may be required to more effectively carry out the
terms of this Agreement.

 

11.15      Survival.  All representations, warranties, covenants and agreements
made herein and which by their express terms or by implication are to be
performed after the execution and/or termination hereof, or are prospective in
nature, shall survive such execution and/or termination, as the case may be. 
Specifically Sections 5.03, 5.05, 10.03, and Article IX shall survive such
termination and Articles VI, VII, and XI shall survive for so long as any
Product produced by CBL for TKT remains within its expiration dating.

 

11.16      No Third Party Beneficiaries.  Nothing in this Agreement shall be
construed as giving any person, firm, corporation or other entity, other than
the parties hereto and their successors and permitted assigns, any right, remedy
or claim under or in respect of this Agreement or any provision hereof.

 

11.17      Headings.  Section headings are for convenient reference and not a
part of this Agreement.  All Exhibits are incorporated herein by this reference.

 

14

--------------------------------------------------------------------------------


 

11.18      Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which when taken together shall
be deemed but one instrument.

 

11.19      No Rights.  No rights or licenses with respect to the Product or any
of either party’s intellectual property rights and granted or deemed granted
hereunder or in connection herewith, other than those rights expressly granted
in this Agreement.

 

11.20      Disclosure.  Except as TKT may be required by law or regulation,
neither party shall disclose the name of the other party, the identity of the
Product or any information with respect thereto, the existence of this Agreement
or the terms and provisions of this Agreement without the prior written approval
to the other party.  Neither party shall use the name of the other party in any
publicity or advertising without the other party’s prior written consent.  If
CBL is required in accordance with SEC or other relevant governmental
regulations to disclose TKT’s name, the existence of this Agreement or the terms
and provisions of this Agreement, CBL shall (i) give TKT prior written notice of
such disclosure, and (ii) assist TKT in any efforts to prevent or limit such
disclosure including without limitation seeking confidential treatment of such
information.

 

IN WITNESS WHEREOF, this Agreement shall take effect as of the date first
written above when it has been executed below by the duly authorized
representatives of the parties.

 

 

CHESAPEAKE BIOLOGIC LABORATORIES, INC.

 

 

 

 

 

By:

        /s/ Thomas P. Rice

 

 

Title:  Thomas P. Rice, President & CEO

 

 

 

 

 

TRANSKARYOTIC THERAPIES, INC.

 

 

 

 

 

By:

        /s/ Richard F. Seldon

 

 

Title:  Richard F. Selden, President & CEO

 

 

Exhibits:

Exhibit A:  Project Summary.

Exhibit B:  Validations/Qualifications.

Exhibit C:  Price.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROJECT SUMMARY

 

 

 

CONFIDENTIAL

 

 

1

--------------------------------------------------------------------------------


 

TRANSKARYOTIC THERAPIES, INC.

PROJECT SUMMARY

 

Transkaryotic Therapies, Inc. (TKT) desires Chesapeake Biological Laboratories,
Inc. (CBL) to formulate and aseptically fill, package and label for clinical and
commercial use the product known as (gene activated) GA-GAL.  The active
ingredient is α-Galactosidase A, an acid hydrolase which specifically cleaves
terminal α-linked galactose residues from glycosphingolipid ceramide trihexoside
(CTH).  A

 

The Project will consist of the following parts.

 

1.        Clinical Manufacturing Phase

a.         Technology [**]

b.         Technology [**].

c.         Acquisition and testing of [**].

d.         Preparation of [**].

e.         Production of [**].

 

2.        Validation Phase

a.         Execution of [**].

b.         Preparation of [**].

 

3.        Consistency Lot Manufacturing

a.         Production of [**]Production of [**]

b.         Assist TKT in [**]

 

4.             Commercial Manufacturing (requirements to be determined)

 

*Contact at TKT is Bill Fallon:  Phone (617) 349-0203  Fax (617) 491-7903

Program Manager at TKT is Suzanne Bruhn:  Phone (617) 503-0394  Fax (617)
491-7903

 

2

--------------------------------------------------------------------------------


 

Overview of Formulation and Fill Processes

 

Following is an outline of the formulation, filtration, aseptic filling, QC
testing, labeling, and packaging to be performed:

 

1.         TKT will supply the active pharmaceutical ingredient (API) and text
for the vial label, unit carton and package insert.

2.         CBL will supply all equipment, chemicals, and materials required to
produce and test the product.

3.         All receipt, in-process and certain release* testing will be
performed by CBL.

4.         API will be received as a frozen bulk in 2 L PETG bottles filled to ~
1 L.

5.         Samples of API will be tested per receipt testing requirements.

6.         API will be thawed, formulated, filtered and aseptically filled into
5 cc vials (3.5 cc label claim), stoppered and crimped.

7.         Drug product will be stored at 2 - 8°C.

8.         Vials containing drug product will be visually inspected, QC tested,
labeled and packaged appropriately.

 

A Certificate of Analysis and any other documentation required will be supplied
along with the API to CBL prior to the scheduled date of manufacture.

 

Each container of API will be sealed with tamper evident tape or device and
labeled with the gross and net weight and temperature storage condition.  Each
shipping container of API should be labeled as “Store @-20°C.  Upon arrival, CBL
will inspect for tampering, weigh each container and receive per CBL SOP’s.  The
API will then be stored until required for manufacture.

 

At the completion of all work for each lot, CBL will provide TKT with a copy of
the completed Batch Production record including a Certificate of Analysis.

 

 

3

--------------------------------------------------------------------------------


 

TESTING REQUIREMENTS

 

CBL Testing of API Upon Receipt

 

Volume Required

 

Delivered To

 

Assay

 

Specification

 

[**]

 

CBL QC-Lab

 

[**]

 

[**]

 

[**]

 

CBL QC-Lab

 

[**]

 

[**]

 

 

*may be performed by TKT if technical transfers are not complete

 

In-Process Testing of Formulated Bulk

 

PRE-FILTRATION/POST-QS

 

 

 

 

 

 

 

# Samples/Vol

 

Delivered To

 

Assay

 

Specification

 

[**]

 

CBL-Micro

 

[**]

 

[**]

 

[**]

 

CBL QC-Lab

 

[**]

 

[**]

 

 

 

CBL-Pharm Tech

 

[**]

 

[**]

 

 

POST-FILTRATION

 

 

 

 

 

 

 

Volume Required

 

Delivered To

 

Assay

 

Specification

 

[**]

 

CBL-Micro

 

[**]

 

[**]

 

[**]

 

CBL-Pharm Tech

 

[**]

 

[**]

 

 

Final Drug Product Testing

 

# Samples/Vol

 

Delivered To

 

Assay

 

Specification

 

[**]

 

CBL-Micro-Lab

 

[**]

 

[**]

 

[**]

 

CBL Micro-Lab

 

[**]

 

[**]

 

[**]

 

CBL QC-Lab

 

[**]

 

[**]

 

[**]

 

CBL QC-Lab

 

[**]

 

[**]

 

 

 

4

--------------------------------------------------------------------------------


 

DETAILED DESCRIPTION OF FORMULATION, ASEPTIC FILLING, LABELING AND PACKAGING

 

Overview

 

Receipt of Bulk Drug Substance

 

Bulk material will be delivered to CBL at least [**] prior to formulation.  Upon
receipt, the bulk will be stored at [**].  A sample sent with the bulk will be
tested as specified in testing requirements.  All batch record steps are
performed in accordance with Good Manufacturing Practices.

 

Preparation of Diluent

 

GA-GAL diluent is prepared within [**] of use by mixing appropriate quantities
of [**].  The composition of GA-GAL diluent is listed in Table 4.4-1.

 

Table 4.4-1.  Composition of GA-GAL Diluent (per Liter)

 

Component

 

TKT Part Number

 

Quantity

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

The diluent is filtered [**] until required.  All filters are subjected to
post-filtration integrity testing.

 

Formulation of α-Galactosidase A for Injection, by CBL

 

The formulation of the Product will be performed in Class [**] conditions.

 

Only [**]% of the purified bulk will be initially used to ensure that material
is available for adjustment in the event that the formulated bulk is too dilute.

 

Based on the volume and concentration of the bulk and the desired concentration
of GA-GAL in the final formulation, the volume of GA-GAL diluent required for
addition is determined.  An appropriate amount of diluent is added to [**]% of
the target final volume.  Then [**] is added, the solution is pH adjusted and
finally Q.C. tested for concentration and pH.

 

Sterile Filtration

 

The formulated bulk drug product is sterile filtered through [**]  Filtration is
conducted [**] and then the filter(s) is subjected [**].  All filter integrity
testing must be completed with acceptable results before the material is
released for further processing.  CBL maintains a stringent accountability
record on all steps of the filtration process.

 

5

--------------------------------------------------------------------------------


 

Aseptic Filling and Sealing

 

Filling is conducted in a Class [**] room by trained technicians using validated
processes for low volume fills.  The filling process is performed using an
[**].  The weight of fill per vial is set and checked at the beginning of the
fill.  Additional weight checks are usually conducted at an interval of [**] and
on the last vial filled.  Weight check vials are identified, isolated as weight
checks and noted in the accountability records.

 

During the filling process each vial is purged [**].  Each vial is then [**]. 
Upon completion of the fill, a complete product accountability is performed for
the filling process.  The filled units in labeled trays are transferred to the
appropriate storage conditions (2-8°C) awaiting further processing.

 

Inspection

 

The batch record includes a Bill of Materials, Signature Log, and Final Product
Accountability.  A 100% visual inspection is conducted using a black and white
background.  Reject samples are classified by CBL.  Other defects are also
isolated, for example, improper crimps, container flaws, and stopper defects. 
Approved inspected units are then made available to the labeling group, who are
responsible for label accountability, proper labeling, and packaging.

 

Storage

 

Upon completion of inspection, all passed units are quarantined and stored at
2-8°C, awaiting final release.

 

Unit Labeling

 

The drug product vials will be labeled as follows:

 

α-Galactosidase A 1 mg/mL Sterile

3.5 mL Lot No.:  #####

Caution:  New Drug - Limited by Federal Law to Investigational Use

Store at 2-8°C

Transkaryotic Therapies Inc.

195 Albany Street

Cambridge, MA 02139 USA

 

Any changes in labeling text as may occur from time to time, must be sent to the
attention of CBL a minimum of 6 weeks prior to the anticipated date of
manufacture.

 

Packaging

 

GA-GAL drug product is [**].  Vials are [**].

 

The α-Gaacosidase A drug product will be bulk packaged and shipped to TKT in a
temperature-controlled, monitored container.  If more than one shipper container
is necessary,

 

6

--------------------------------------------------------------------------------


 

each container will contain a temperature monitor.  The shipping containers will
be labeled as follows:

 

α -Galactosidase A Sterile

Lot no. ####

Quantity enclosed:  ## vials

Caution:  New Drug - Limited by Federal Law to Investigational Use

Single use vials

Refer to Clinical Protocol and Investigator’s Brochure for administration
directions

Store at 2-8°C

 

Transkaryotic Therapies Inc.

195 Albany Street

Cambridge, MA 02139 USA

 

Upon commercialization, the labeling and packaging will be changed from bulk. 
All necessary text and specifications will be supplied by TKT prior to that
time.

 

Retain Samples

 

CBL holds retain samples for commercial products.  Retain samples will be
invoiced as regular product, but held at CBL under label storage conditions. 
The number of retains will be determined by the amount of finished product
testing required.  Usual practice is to retain sufficient samples to perform all
of the testing two times.  The retained samples will be held for one year past
the expiration date of the lot and CBL will properly dispose of such samples for
TKT, or return to TKT upon request.

 

Stability Samples

 

Stability in its entirety will be the responsibility of TKT.  Any samples held
by CBL for stability will be subject to a separate agreement.

 

Shipping

 

Final Product to be shipped overnight to:

 

Transkaryotic Therapies, Inc.
195 Albany Street
Cambridge MA 02139

 

or another designated site as determined by TKT.

 

Manufacturing Batch Record Summary

 

All operations are governed by a CBL batch record developed exclusively for
TKT’s GA-GAL product.  The approved batch record is assigned a TKT project
number and a unique CBL lot number.  These documents detail the preparation of
materials (vials, stoppers, closures,

 

7

--------------------------------------------------------------------------------


 

processing materials, and equipment) used in the manufacturing process.  The
batch record has been approved by Quality Assurance and Manufacturing at TKT
along with appropriate approvals from CBL.  CBL staff has the responsibility to
perform the aseptic processing and related processing to the instructions
detailed in the approved Batch Records.  CBL has provided TKT the opportunity to
review validation data and reports that reflect the processing of components
that have intimate contact with the product.

 

Reference to the environmental monitoring and personnel monitoring is noted
along with the actual data.  Before proceeding with manufacturing operations,
the operation room conditions are verified for temperature and pressure.  CBL
performs a [**] prior to filtration and [**] prior to filling.

 

The batch record is designed to include all quality control testing performed at
CBL.  The batch record references an SOP to the central sample receiving,
in-processing testing (pre and post filtration) and final product testing.  The
documentation references an SOP to a detailed sampling plan for [**].  The final
product testing section relates to tests conducted at CBL and other contracted
testing facilities approved by TKT.  Final [**] testing at CBL includes [**].  A
final Certificate of Analysis is presented along with final review and signature
by CBL Quality Assurance.

 

Batch Record Availability

 

At the completion of all work for each lot, CBL will provide Client with a copy
of the completed Batch Production Record including a Certificate of Analysis. 
The “batch record” is normally complete within [**] after a fill date unless
otherwise agreed upon previously.  CBL will work in good faith to reduce the
time needed for completion of the batch record.

 

Disposal or Disposition of Product

 

Remaining bulk product will be refrozen and all inspection rejects will be
stored refrigerated.  All will be returned to the client.

 

8

--------------------------------------------------------------------------------


 

Transkaryotic Therapies, Inc.

 

 

 

 

 

Chart

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

VALIDATION PROCESSES

 

CONFIDENTIAL

 

10

--------------------------------------------------------------------------------


 

VALIDATION PROCESS

 

USP Testing of Raw Materials (Europe, Japan and USP)

 

Chemicals purchased with the “USP” or “NF” grade are suitable for use in
Pharmaceutical products.  Under cGMP they need to undergo only identity testing
in addition to establishing the reliability of the suppliers analyses at
appropriate intervals in order to be released for use in a regulated product. 
It is sometimes misunderstood by clients that other chemical grades, such as ACS
or Aldrich gold, which are perceived as superior products by the criteria of
purity and strength, are not approved for use as parenterals in humans.  For CBL
to use non USP/NF raw materials, it is necessary to perform full USP testing on
the chemical, thereby certifying that it meets the requirements of USP/NF.

 

For those chemicals that are not compendial (US Pharmacopoeia), appropriate
tests must be identified to assess identity; purity, quality, and strength.  At
an appropriate time, that testing must be validated according to guidelines from
“Validation of Compendial Assays”  USP XXIII <1225>.  For concentration
(strength) the assay validations are needed for CBL to guarantee formulation
results.  For other assays, the validation can wait until phase III production,
or until it is needed for a guarantee of conformance to specifications.

 

Assay Tech Transfer [Qualification/Validation]

 

Evaluation of any Compendial or client supplied assay must be made prior to CBL
accepting responsibility for its quantitative use.  Compendial assays are
assumed to be fully validated and require only a demonstration of their
applicability to the analyte as formulated.  Client-supplied assays, for which
full validation exists, may also be used upon demonstration of congruency,
usually involving the comparison of data on a single set of samples which have
been assayed in both the client’s and CBL’s laboratories.  Non-validated assays
for use in early stage (up to early Phase II) testing will also require a
transfer of technology with direct comparison of samples between laboratories. 
Technology transfers as described above will require demonstration of accuracy,
precision, ruggedness and linearity.  Later stages of the drug approval process
require validated assays.  If called upon to validate an assay, CBL will follow
the guidelines of USP XXIII <1225>.  Assays for use in stability programs must
be validated regardless of stage of drug development and must be shown to be
stability indicating.

 

Assay tech transfers will be required for [**]

 

Bacteriostasis / Fungistasis (for Product)

 

B/F is required in order to establish the potential of the formulation to
interfere with sterility assays.  B/F testing can be performed on developmental
batches as long as they are prepared with GNP material which meets
specifications for incoming raw material and have the same formulation as will
the GNP batches.

 

Enhancement / Inhibition (for Product)

 

E/I evaluates the potential for interference by the formulation with the assay
used to measure endotoxin.  A preliminary E/I determination will be required to
allow quantitation of endotoxin in developmental batches.  Full validation of
E/I is required once preparation of GNP batches begins.  Validation involves
performing E/I on three consecutive batches.

 

 

11

--------------------------------------------------------------------------------


 

Filter Function/Compatibility Study

 

All materials have some affinity for filter media.  In some instances, that
affinity is sufficient to cause concern about the ability to filter product and
maintain concentration through the process.  A successful study is one in which
no significant differences are observed when comparing the drug product pre and
post filtration.  These results help to assure the concentration of product
after filtration.  This is particularly a problem with biological products and
products with very low concentrations.

 

Cleaning Recovery Study

 

Contract manufacturers must be able to assure themselves, their clients, and the
FDA that no significant chance exists for cross contamination to occur among
products sharing equipment which may conceivably contact product.  While the
interior of the lyophilizer (for example) is certainly not designed to be a
product contact surface, the possibility that product may reach the lyophilizes
shelves and be dried down on them does present a potential for contamination
from a dislodged fragment of some previous client’s product.  CBL requires
demonstration that products are easily removed from glass or stainless steel
surfaces (as appropriate) by the routine cleaning methods called for in CBL
cleaning procedures.  The cleaning study involves spotting product onto a
stainless steel coupon or tray and simulating the method for cleaning the inside
of the lyophilizer.  Recovery of the product from a stainless steel surface and
evaluation of cleaning are monitored by TOC (Total Organic Carbon) analysis
which, while lacking the specificity of methods such as BPLC, compensates by
virtue of its sensitivity.  The cleaning study is expected to demonstrate
removal of product from the steel surface.  While a negative result is not
expected, such a result would require additional evaluation of the data obtained
and close consultation with the Client regarding the ability of CBL to proceed.

 

Equipment Cleaning Validation

 

Three successive successful demonstrations.

 

To validate the ability of CBL to prevent cross contamination from Client
product, three successive successful demonstrations of effective cleaning of
product contact equipment will be required.  Collection of each data set will
occur after an actual manufacturing event with GMP product.  Technicians will
sample predetermined sites within the equipment for TOC.  The most common
equipment for Cleaning Validation are tanks and Pump contact parts.  CBL
attempts to use as much virgin equipment as possible in order to reduce the need
for rigorous and extensive cleaning validation.

 

Product Hold Time Studies:

 

The most efficient way to schedule formulation and fill is to do the formulation
on the day prior to the fill.  A holding study allows CBL to demonstrate that
the product will not be adversely affected by holding it for 12-48 hours at cold
room conditions with or without an initial filtration to lower bioburden.  Bench
scale batches will be formulated, treated and stored according to a standard
protocol.  Potency and other properties which might be, affected by storage will
then be analyzed.

 

 

12

--------------------------------------------------------------------------------


 

Filling Machine Fill Volume Qualification

 

CBL will perform a fill volume study with the actual product (or placebo) to
assure machine process capability.  This study will set the target volume for
the fill using volume specifications or label data for the product.  Typically,
a minimum alert level is set at +3 sigma from the target weight for the fill
volume.  The specification is then set slightly outside of those alert levels.

 

Filter Extractables Study

 

This is an FDA requirement for phase III.  Product is filtered and the effluent
is assayed for known extractable substances.  For a purely aqueous product, it
is normally not of any consequence.  It is typically performed by the filter
manufacturer.

 

Microbial Retention Study

 

Subcontracted to Millipore.  Laboratory testing is conducted with specific
pharmaceutical biopharmaceutical product using a standard protocol using B.
diminuta grown in saline lactose broth.  These experiments are run at room
temperature for less than 24 hours on 47 mm disk membranes with less than 20
liters of solution.  Microbial Retention Validation is performed to validate
microbial retention of sterilizing-grade membrane filters with specific
pharmaceutical preparation.  Microbial retention testing was recommended by the
US Food and Drug Administration’s 1987 “Guideline on Sterile Drug Products
Produced by Aseptic Processing” to validate sterilizing-grade membrane filter
performance.  Under worst case process conditions, the testing determines the
ability of a sterilizing-grade filter using scaled-down processing conditions to
retain a minimum challenge of 10 cells of B. diminuta per cm2 of filter area.  A
sample of one drug product lot is evaluated using filters from three
manufacturing lots.  Initial testing determines whether the sample drug product
inhibits the microbial challenge prior to conducting the microbial retention
studies.  This initial testing will determine the mode of the final testing,
ie., whether it is performed in the presence or absence of the product.

 

Validation Package for BLA

 

In support of product approval applications, CBL maintains Master Files at FDA
for both its Seton and Camden facilities.  Clients may request letters
authorizing FDA to review CBL’s file in support of their regulatory application
(e.g., NDA, ANDA, BLA).

 

The file contains pertinent information on building and facilities, overall
manufacturing operation flow patterns, equipment locations, component
sterilization validations (e.g. oven and autoclave loads), action concerning
product when media fills fail, details of the environmental monitoring program
(viables and non-viables), initial vial and stopper washing validations and
utility system validations such as production of water for injection and
distribution, clean steam production and distribution, and HVAC systems
validations.

 

Aseptic processing validations are supplied as a summary sheet outlining CBL
media fill history.

 

 

13

--------------------------------------------------------------------------------


 

Finally, the process validation package supplied for the BLA will contain the
prospective protocol and the results of the enhanced testing program from the
(recommended) three at scale conformance lots.  This enhanced testing will be
used to demonstrate control of critical manufacturing operations such as mixing
uniformity during formulation as well as conformance to production
specifications throughout the filling process.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PRICING & PAYMENT

SCHEDULE

 

 

CONFIDENTIAL

 

 

15

--------------------------------------------------------------------------------


 

PRICING AND PAYMENT SCHEDULE

 

I                                            Validation Package

 

Title

 

Deliverable

 

Price

 

[**]

 

Testing Standards

 

$[**] per new test

 

[**]

 

Validation Report Report

 

 

 

 

 

Report

 

$[**]

 

 

 

Report

 

$[**]

 

[**]

 

Report

 

$[**]

 

[**]

 

Report

 

$[**]

 

[**]

 

Report

 

$[**]

 

[**]

 

Report

 

$[**]

 

[**]

 

Report

 

$[**]

 

[**]

 

External Report

 

$[**]

 

[**]

 

Report

 

$[**]

 

[**]

 

Reference Letter

 

$[**]

 

[**]

 

External Report

 

$[**]

 

[**]

 

Report

 

$[**]

 

 

(1) This charge will not apply if the filter function study is performed in
conjunction with the process validation, listed here as “Validation Package for
BLA”.

 

(2) CBL has bracketing media fills that cover the following vial/stopper/crimp
combination

 

[**].

 

If this or any combination is used for which CBL has existing media fills and
change parts, then no special media fills will be performed and there will be no
media fill charge.

 

(3) If CBL bracketing media fills are used to support a client’s application
then this charge will apply.

 

II                                        Lot Price / Unit Price* (Includes
packaging, FOB CBL’s dock)

 

For lot sizes less than [**] units                       $[**] per unit

For lot sizes of [**] units or more                     $[**] per unit [**]

 

*Price includes an allowance of $[**]/unit [**].  Costs in excess of the
allowance will be charged at [**] %.

 

III                                    Minimum Purchase Orders

 

The minimum annual purchase order requirement is [**].

 

 

16

--------------------------------------------------------------------------------


 

IV                                   Basis for Price Increase

 

Price per lot is comprised of [**].  Following FDA approval of CBL as the
manufacturer, and for the first year the prices will hold.  Thereafter the price
may be increased annually based on (i) actual increases in packaging component
cost (syringes, stoppers, crimps, labels inserts, cartons), (ii) non-component
costs may be increased based upon a weighted average factor using both the
Bureau of Labor Statistics, employment cost index series ID ECU 19002A, (ECU and
the Consumer Price Index (CPI).  [**]% of the non-component cost of the price
per lot will be subject to increases in the ECU.  The remaining [**]% of the
non-component cost price per lot will be subject to increase in the CPI adjusted
annually.

 

 

17

--------------------------------------------------------------------------------